Citation Nr: 1221121	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which declined to reopen the Veteran's previously denied claim for service connection for a low back disability, characterized as chronic low back pain with spinal stenosis, status post surgical fusion and laminectomy.  

The Veteran was afforded a Travel Board hearing before the undersigned in September 2010.  Thereafter, in a December 2010 decision, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran, in written statements and testimony before the Board, contends that he is entitled to service connection for a low back disability.  Specifically, the Veteran asserts that his current low back disability is related to a back injury sustained in service in May 1967 when he fell down some wet stairs.  The Veteran has testified that he has experienced low back pain and received treatment for the low back symptoms since that injury in service.   In support of his claim, the Veteran has submitted a lay statement from a friend indicating that he served with the Veteran and was aware that the Veteran injured his back when he fell down a set of steep metal stairs in service.  He also reported that the Veteran continued to experience back pain in service following his May 1967 injury.

Service treatment records show that the Veteran was treated for lumbar back pain in May 1967.  At that time a straight leg raise test was negative and deep tendon reflexes were normal.  No tenderness or parasthesias were found on examination, nor was there evidence of sensory or motor abnormalities.   An acute back strain was assessed and the Veteran was referred to physical therapy.  Following three physical therapy treatments, the Veteran was much improved and discharged with instructions to continue on a home program. Thereafter, service treatment records, including a February 1969 separation examination, are negative for complaints or clinical findings related to the low back.

Post service medical records show that the Veteran sustained a work-related injury to his low back in August 1991 while working at a construction site.  The Veteran twisted his back while lifting an object, which caused severe back pain and pain going down the left lower extremity.  The Veteran was diagnosed with a herniated nucleus pulposus at L3-L4 and a bulging disc at L4-L5.  Subsequent private medical records reveal that the Veteran continued to complain of low back pain and underwent multiple surgeries, including laminectomy and fusion, for his low back disability.

Significantly, at the time of the Veteran's August 1991 admission, in discussing the Veteran's medical history, it was noted that the Veteran had undergone a previous workup for low back pain at "Red Bank," which revealed a disc herniation based on MRI and myelogram.  There was no discussion of a service-related injury at that time.  Further records dated in March 1992 discuss the Veteran's August 1991 work injury, but also indicate that the Veteran "initially experienced back pain 4-5 years ago in a work related injury" for which he received treatment with a Dr. Kouten, notably associated with Orthopedic Associates of Red Bank.  Thereafter, during October 1992 private orthopedic treatment, the Veteran reported a history of back pain for 23 years.

The Veteran has been afforded several VA examinations in relation to his low back disability.  During a July 1997 VA spine examination, the Veteran reported in-service treatment for a strain injury to his low back, though he could not remember the details of the injury.  He indicated that he continued to experience low back pain after discharge from service and sought treatment from a chiropractor for one to two months following service.  He also saw an orthopedic physician shortly after separation from service and was prescribed a corset.  He reported that his back pain continued to worsen and required multiple hospitalizations.  He eventually underwent a laminectomy and partial discectomy in 1991, which was followed by additional surgeries in 1992 and 1994.  There was no discussion of any work-related back injuries.  Regarding current complaints, the Veteran reported chronic low back discomfort with intermittent radicular pain down his left lower extremity, for which he was being treated by a pain clinic.  The examiner diagnosed chronic low back pain syndrome with a history of spinal stenosis, status post surgical fusion, and laminectomy.  The examiner acknowledged the Veteran's treatment for a lumbar sprain/strain injury in service.  However, the examiner determined that an opinion regarding the relationship between the Veteran's current pain complaints and his injury in service would be speculative.

In November 1997 correspondence, a physician indicated that the Veteran had previously been a patient of Dr. Kouten, but that Dr. Kouten had retired and his practice had disbanded and therefore, there was some difficulty in obtaining his medical records.  However, the physician stated that he had personally seen the Veteran while he was a patient of Dr. Kouten, and asserted that the Veteran was being treated for low back pain secondary to a service connected injury to his back.  Treatment included medication, periodic injections, hospitalizations for bed rest, traction, and physical therapy.  The physician detailed the Veteran's subsequent history of surgeries and his continued complaints of back pain and daily sciatica.

Thereafter, during a January 1998 VA examination for an unrelated medical condition, the Veteran reported chronic low back pain that started in service in 1967.  However, he did not report a specific injury.  He indicated past employment as a painter.  Then, in 1991, he reinjured his back while doing heavy lifting, after which he continued to experience severe low back pain.  He also complained of radiation of pain to the lower extremities.  His surgical history was detailed, and it was noted that the Veteran had numerous hospitalizations for severe low back pain.  At the time of the examination, he was under pain management therapy.  The examiner, an internist, then declined to offer an etiological opinion, indicating that an orthopedic doctor would be more qualified to do so.  

The Veteran was afforded a VA spine examination in January 1998 during which he reported his in-service back injury and a 30-year history of increased back pain.  There was no discussion of any work-related back injury.  The Veteran's history of back surgeries was noted, and it was noted that recently he had a stimulator placed, which helped with leg pain.  However, he continued to have pain and stiffness in his back.  Following physical examination, the examiner diagnosed severe degenerative arthritis of the lumbosacral spine, status post fusion and laminectomy.  However, no etiology opinion was provided.  

In December 1998, the RO sought a VA medical opinion regarding the etiology of the Veteran's low back disability.  Following a review of the Veteran's medical chart and the two prior VA examinations, the examiner opined that the Veteran's current back pain was not connected to the low back strain in service.  In support of that conclusion, the examiner indicated that in-service treatment was for an acute episode of low back pain, and that the Veteran continued to serve for two additional years without complaints of back pain.  Additionally, the examiner found probative the fact that, at the time of his August 1991 lifting work injury, the Veteran was working in a construction site and was, therefore, capable of performing heavy labor prior to that injury.  Therefore, the examiner found that the record did not support that the Veteran had marked low back pain following discharge until 1991.

Thereafter, in a September 2010 statement, the Veteran's treating physician reported treatment of the Veteran since 2004, and indicated that during that time, the Veteran had chronic, severe, and disabling back pain.  The physician notated the Veteran's report that the spine pains were the result of injuries sustained in service.

Pursuant to the Board's most recent remand, the Veteran was afforded another VA examination in January 2011.  The examiner reviewed the Veteran's claims file and noted his history of a back injury in service, his work-related back injury in the early 1990s, and six lumbar spine surgeries.  Regarding current symptoms, the Veteran reported constant back pain and left foot drop.  He indicated that his back pain had been constant since his back injury in service.  X-rays showed postsurgical changes with severe degenerative arthritic changes, endplate sclerosis, and narrowed intervertebral disc space at L1-L2.  Following physical examination, the examiner diagnosed status post lumbar spine fusion times two, post lumbar laminectomy syndrome, and lumbar radiculopathy.  The examiner then opined that, based on the claims file, the Veteran's history, and physical examination, the Veteran's current lumbar spine condition was not related to military service.  The examiner found significant the fact service records showed one incident of a lumbar sprain/strain in 1967, after which the Veteran was not seen again for back problems.  Additionally, the examiner noted that the evidence showed worsening back pain following a workers' compensation injury.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Board acknowledges that the Veteran has already been afforded a number of VA examinations with respect to a claim for service connection for a low back disability.  The Board further acknowledges that both the December 1998 VA examiner and the April 2011 VA examiner concluded that the Veteran's current low back disability is not related to his in-service back injury.  However, those opinions do not appear to have contemplated the lay statement of the Veteran's friend, indicating that the Veteran continued to experience back pain in service following his injury, or the Veteran's own lay testimony regarding a continuity of low back pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  In this regard, neither examiner discussed pertinent clinical evidence of record, including the Veteran's October 1992 report of a 23-year history of back pain.

The Board is also aware that the Veteran has submitted statements from two physicians purporting to link his current low back disability to his low back injury in service.  However, neither of those opinions is adequate for rating purposes.  Specifically, there is no indication that the November 1997 statement, asserting that the Veteran was previously treated by Dr. K for low back pain secondary to a service-connected back injury, was based on a review of pertinent medical history, nor was it supported by a rationale, which weighs against its probative value.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).
Additionally, there are no medical records to support that conclusion, and in fact, available medical records appear to contradict that conclusion.  Specifically, the March 1992 private medical record suggests that the Veteran was previously treated by Dr. Kouten for low back problems related to a work injury.

Regarding the September 2010 statement from the Veteran's treating physician, the Board observes that the physician merely noted the Veteran's report that his spine pains arose as a result of injuries in service.  That notation was not enhanced by additional medical comment from the physician and, thus, does constitute competent medical evidence.  Therefore, the evidence does not constitute a medical opinion, but a transcription of a belief by the Veteran.  The bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995). 

As it remains unclear to the Board whether the Veteran's low back disability is related to his in-service low back injury, the Board finds that another examination and opinion addressing the etiology of the Veteran's disability is necessary in order to fairly decide the merits of the Veteran's claim.  The medical opinion should be based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptoms post service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.

Additionally, the Board finds that further remand is necessary to obtain outstanding pertinent medical records.  A March 1992 medical record indicates that the Veteran was treated four to five years prior for a work-related back injury.  Although a November 1997 statement indicates that the doctor who rendered that early treatment retired in 1996, there is no indication that efforts were made by VA to obtain those records.  In this regard, an internet search reveals that the physician's medical license remains active.  Moreover, the Appeals Management Center (AMC) attempted to obtain records from Liberty Pain Center, LLC, but was informed that there is a charge for the records.  The Veteran was not notified that there is a charge, therefore, the AMC should provide such notice to the Veteran.  See 38 C.F.R. § 3.159(c); see also M21-1MR, Part III, Subpart iii, Chapter 1, Section C.  As the Veteran has put the VA on notice that outstanding private records exist pertaining to his low back disability, those records should be obtained on remand.  

Additionally, various records in the claims file reference workers' compensation related to the Veteran's low back.  However, there is no indication in the claims file that any records related to a claim for workers' compensation were requested.  As any such records would pertain to the Veteran's disability that is the subject of this appeal, the Board finds that those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide copies of or provide the necessary authorization for access to private treatment records pertaining to his back that are not already included in the Veteran's VA claims folder.  Specifically, records from Dr. Joseph Kouten; Dr. Leslie Wm Sojka; Orthopedic Associates of Red Bank; Dr. William A. Halligan; and Orthopaedic Sports Medicine and Rehabilitation Center, P.A., should be requested, provided that appropriate authorization is received from the Veteran.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Notify the Veteran that Liberty Pain Center, LLC, informed VA in May 2012 that there is a charge for the release of records.  Advise him that VA is not authorized to pay the fee and provide information as to how to secure the evidence.  See 38 C.F.R. § 3.159(c); see also M21-1MR, Part III, Subpart iii, Chapter 1, Section C.  

3.  Ensure VA treatment records pertaining to the Veteran, dating from July 29, 2011, are included in the record.

4.  Contact the Veteran and obtain information and releases sufficient to retrieve records of his Workers' Compensation claim(s).  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After completion of the foregoing, arrange for an appropriate VA examiner to review the Veteran's VA claims file and to perform a VA examination of the Veteran.  The examiner should describe the nature and extent of back disorders currently manifested by the Veteran. 

The examiner should also provide an opinion on whether it is at least as likely as not that any current back disability manifested by the Veteran is related to his active duty service, to include, but not limited to, a May 1967 back injury.  

The examiner should provide a clear rationale for any opinion reached and should include reference to clinical evidence from the Veteran's VA claims folder as support for an opinion.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.

The examiner must consider lay statements of the Veteran and his friend as to the in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

6.  Ensure the above development has been properly completed and that examination report(s) and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

